Citation Nr: 1512878	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for a left hip disability.

4. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2014).  In a disability compensation claim, VA must make efforts to obtain the claimant's service treatment records (STRs), if relevant; other records pertaining to the claimant's active military, naval, or air service that are held by a governmental entity; VA medical records or records of examination or treatment at a non-VA facility authorized by VA; and any other relevant records held by an y Federal department or agency.  38 C.F.R. § 3.159(c)(3) (2014).

The Veteran contends that he was injured in an accident in March 1984 while stationed in Korea.  He states that as a result of his accident, he was removed from the scene of the incident via helicopter to an army hospital in Seoul, Korea, where he was admitted for two months.  He also contends that he underwent continued treatment, to include several days of hospitalization, for the injuries he sustained in Korea, after he was transferred to Kadena Air Force Base in Okinawa, Japan.   

Here, VA sought to obtain the Veterans STRs in August 2010.  A response was given that there are no original STRs on file.  Specifically, the Marine Corps stated that the Veteran's STRs were lost, and only the personnel portion of the record was retired to the National Personnel Records Center (NPRC).  Copies of the Veteran's enlistment examination were stored on a personnel microfiche and have been associated with the Veteran's claims file.  In July 2011 and September 2011, the Veteran was notified that the NPRC and VA were unable to locate his inpatient service treatment records from the U.S. Army Hospital, Seoul (121st Evacuation Hospital) and Kadena Air Force Base, and any future effort to locate them would be futile.  The RO then requested that the Veteran submit any treatment records that he may have in his possession.  

Here, the Board notes that in his April 2011 notice of disagreement (NOD), the Veteran informed VA that he had served in the Reserves from 1987 to 1995.  An informal hearing presentation submitted by the Veteran's representative in July 2013 states that the Veteran's medical treatment records may have been transferred to a Reserve unit in Tampa, Florida.  

To date, there is no indication in the file that VA has attempted to obtain the Veterans STRs from the Florida National Guard or from his Reserve unit.  Further, VA's adjudication and Procedural Manual (M21-1MR) indicates that if a Veteran was hospitalized during service, additional clinical records, such as "detailed daily treatment records and nursing notes" may be available as they were filed by hospitals and not by the individual.  See M21-1MR, Part III, iii.2.B.12.c.  A review of the record only indicates that the RO sought the Veteran's service treatment records through the NPRC, not from the hospital units themselves.  

Finally, when there is evidence in a claimant's file that the claimant's service treatment records have otherwise been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  The heightened duty to assist may require VA to request alternate source records from the NPRC.  VA also must inform the claimant that his records have been lost or destroyed and must inform him of the alternate information, such as lay statements, that he could submit to support his contentions of what occurred during service.  To date, the record does not appear to contain the Veteran's complete personnel records which were noted to be filed with the NPRC, nor has the Veteran been informed of other ways to substantiate his claim in light of his STRs being deemed lost.  

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, in order to obtain any additional evidence pertinent to the claims that is not currently of record.

Specifically, request that the Veteran provide information, including the name and address, regarding the Reserve units which he served in; and, ask that the Veteran clarify the dates, by month and year, for when he sustained his initial injury, and was hospitalized in both Korea and Japan.  

2. Contact the appropriate government entity, to include the NPRC; U.S. Army Hospital, Seoul (121st Evacuation Hospital); Kadena Air Force Base, Okinawa, Japan; and the Veteran's Reserve units, to secure copies of any treatment records which may be in their possession. 

The NPRC should also be requested to furnish any other records which may be pertinent to the matter at hand, to include the Veteran's complete personnel records.

3. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  Additionally, if the Veteran's STRs are verified to be unavailable, the Veteran must be furnished with a statement informing him of any alternate information that may be submitted in support of his contentions, to include any lay statements, such as those from a fellow corpsman or superior officer who can attest to the in-service incident.  

4. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




